               8:19-cv-00423-JFB-CRZ Doc # 2 Filed: 09/25/19 Page 1 of 2 - Page ID # 11

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nebraska
                                                                District of __________

               DATABASEUSA.COM LLC,                                 )
           a Nevada Limited Liability Company                       )
            with its principal place of business                    )
                  in the State of Nebraska                          )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-cv-00423
                                                                    )
           THE SPAMHAUS PROJECT, a                                  )
     company limited by guarentee and organized                     )
             under the laws of England,                             )
        aka THE SPAMHAUS PROJECT LTD                                )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Spamhaus Project
                                           26 York Street
                                           London, UK W1U 6PZ

                                           The Spamhaus Project
                                           18 Avenue Louis Casai
                                           Geneva, Switzerland, CH-1209

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Sherrets
                                           Sherrets Bruno & Vogt LLC
                                           260 Regency Parkway Dr., Suite 200
                                           Omaha, NE 68114



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                8:19-cv-00423-JFB-CRZ Doc # 2 Filed: 09/25/19 Page 2 of 2 - Page ID # 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00423

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
